              Case: 17-01006     Doc: 162         Filed: 09/17/20   Page: 1 of 10



Dated: September 17, 2020

The following is ORDERED:




                    IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                        )
                                              )
 Jorge Alejandro Gamboa,                      )              Case No. 11-16261-JDL
                                              )              Ch.13
                            Debtor.           )
                                              )
 James S. Matthews, Jr.,                      )
                                              )
                            Plaintiff,        )
               v.                             )              Adv. No. 17-1006-JDL
                                              )
 Jorge Alejandro Gamboa,                      )
                                              )
                            Defendant.        )

                    ORDER DENYING MOTION FOR ATTORNEY FEES

                                         I. Introduction

         Plaintiff/Creditor, James S. Matthews, Jr., Debtor’s former attorney in state

administrative matters (“Matthews”), brought this adversary proceeding pursuant to 11

U.S.C. §§ 1328(a) and 523(a)(3)(A) seeking to have the Court determine that the debt

owed him for unpaid legal services as represented by a state court judgment was

nondischargeable based on Debtor’s failure to schedule the debt in his Chapter 13
              Case: 17-01006        Doc: 162     Filed: 09/17/20      Page: 2 of 10




bankruptcy. Following a trial conducted on June 3, 2020, and based on the evidence

presented, the Court found that at the time of the filing of bankruptcy and for several

months, if not years, thereafter the Debtor believed that any debt to Matthews had been

paid. Pursuant to 11 U.S.C. § 523(a)(3) which makes nondischargeable debts which a

debtor neither listed nor scheduled “if known to the debtor,” the Court held that inasmuch

as Mathews’ unscheduled debt was not “known” to the Debtor when he filed his bankruptcy

schedules and did not receive notice of the claim until after the claims bar date, the debt

was not excepted from discharge. Having prevailed at trial on the issue of dischargeability,

the Debtor has now moved for an award of attorneys fees as the “prevailing party”.

       Before the Court for consideration are the Motion for Attorneys Fees filed by the

Debtor [Doc. 121] which seeks attorneys fees in the amount of $16,630; Plaintiff’s

Amended Objection and Brief to Defendant’s Motion for Attorney Fees [Doc. 129];

Response by Matthews to Order Searching for Code Authority to Award Fees as Costs to

the Prevailing Party [Doc. 152]; and the Debtor’s Supplemental Brief in Support of Motion

for Attorney Fees [Doc. 153]. The following represents the findings of fact and conclusions

of law required by Fed.R.Bankr.P. 7052 1 upon which the Court’s decision is based.

                                         II. Discussion

       Under the “American Rule,” which is applicable to litigation in federal courts, each

litigant is required to bear its own attorney’s fees, and the prevailing party cannot recover

attorney’s fees from the losing party unless that party would be entitled to such fees under



       1
         All future references to “Rule” or “Rules” are to the Federal Rules of Bankruptcy Procedure
or to the Federal Rules of Civil Procedure made applicable to bankruptcy proceedings, unless
otherwise indicated.

                                                 2
             Case: 17-01006       Doc: 162     Filed: 09/17/20     Page: 3 of 10




an applicable statute or valid contract to the extent such fees would be recoverable under

state law. The majority of circuits, including the Tenth Circuit, hold that in § 523 litigation,

the American Rule applies. See Bennett v. Coors Brewing Co., 189 F.3d 1221, 1237-38

(10th Cir. 1999) (citing Alyeska Pipeline Service Co. v. The Wilderness Society, 421 U.S.

240, 257, 95 S.Ct. 1612 (1975)); In re Sheridan, 105 F.3d 1164, 1166 (7th Cir. 1997); In re

Fox, 725 F.2d 661, 662 (11th Cir. 1984); Busch v. Hancock (In re Busch), 369 B.R. 614,

624-25 (10th Cir. BAP 2007) (holding that attorney’s fees can be recovered in a

nondischargeability action if authorized by state statute) (citing Travelers Casualty & Surety

Co. v. Pacific Gas & Electric Co., 549 U.S. 443, 127 S.Ct.1199 (2007)).

       The Bankruptcy Code does not provide a general right to recover attorney fees,

including in nondischargeability actions brought under § 523. Heritage Ford v. Baroff (In

re Baroff), 105 F.3d 439, 441 (9th Cir. 1997). There are only four specific statutory

provisions for the award of attorney’s fees in the Bankruptcy Code: (1) Section 506(b)

permits an over secured creditor its attorney’s fees if the contract so provides; (2) Section

303(i)(1)(B) grants the bankruptcy court the discretion to award attorney’s fees to the

debtor in the event an involuntary petition is dismissed without the consent of the debtor;

(3) Section 362(k)(1) allows the court to award attorney’s fees to an individual injured by

the willful violation of the automatic stay; and (4) Section 523(d) which provides that a

debtor may recover its attorney’s fees if the creditor brings a dischargeability proceeding

that the court finds was not substantially justified. (Emphasis added).

       Section 523(d) is the only provision under the Bankruptcy Code specifically

addressing the recovery of attorney’s fees to the prevailing party in a nondischargeability



                                               3
             Case: 17-01006       Doc: 162     Filed: 09/17/20    Page: 4 of 10




adversary. Gamboa has not asserted recovery of his fees based on § 523(d), and, in any

event, the Court finds the section does not apply to the present fact situation. Section

523(d) applies where the creditor seeks a determination of dischargeability of a consumer

debt where the debt is discharged and the court finds that the position of the creditor was

not substantially justified. Section 101(8) defines “consumer debt” as “debt incurred by an

individual primarily for a personal, family, or household purpose.” Debts incurred by the

debtor with a profit motive are not consumer debts. In re Booth, 858 F.2d 1051, 1055 (5th

Cir. 1988); In re Stine, 254 B.R. 244, 249 (9th Cir. BAP 2000). In the present case,

Matthews was seeking to have declared nondischargeable his legal fees for representing

the Debtor, a licensed real estate agent, in an administrative action regarding the Debtor’s

Oklahoma real estate license. These services were clearly for a business, and not a

consumer, purpose. Furthermore, § 523(d) applies only where the creditor has brought an

action to determine a debt nondischargeable under § 523(a)(2) (for fraud,

misrepresentation, false representation, a false statement regarding financial condition or

incurring consumer debt immediately before bankruptcy). It is not applicable to prevailing

parties in litigation arising under other subsections of § 523. Here, creditor Matthews

based his nondischargeability claim on § 523(a)(3).

       While there was no written contract between Matthews and Gamboa which could

have provided for the recovery of attorney’s fees, there is an Oklahoma statute which

provides for attorney’s fees to the prevailing party in an action brought for labor or services

rendered. Title 12 O.S. § 936(A) provides as follows:

              A. In any civil action to recover for labor or services rendered,
              or on an open account, a statement of account, account


                                              4
             Case: 17-01006       Doc: 162     Filed: 09/17/20    Page: 5 of 10




              stated, note, bill, negotiable instrument, or contract relating to
              the purchase or sale of goods, wares, or merchandise, unless
              otherwise provided by law or the contract which is the subject
              of the action, the prevailing party shall be allowed a
              reasonable attorney fee to be set by the court, to be taxed and
              collected as costs.

This is the statute upon which Matthews relied in being awarded attorney’s fees in the state

court action against Gamboa, and upon which Gamboa now relies in asserting that as the

prevailing party in this adversary he is entitled to attorney’s fees.

       Gamboa argues that inasmuch as the underlying State Court Petition was filed by

Matthews for labor or services (legal services) rendered and the subsequent Default

Judgment entered in his favor provided for the recovery of attorney’s fees, he is entitled

to attorney’s fees as the prevailing party in the dischargeability action. In response,

Matthews argues that the sole issue in the bankruptcy adversary was whether the debt

owed him was nondischargeable because of Gamboa’s failure to schedule him as a

creditor and not the underlying claim that Matthews was entitled to recover for his labor and

services. Matthews’ claim for services rendered had been adjudicated in the State Court

and was not substantively challenged by Gamboa in the adversary proceeding.

        While not articulated as such, Matthews’ argument is essentially that the Court

should employ what had been known as the Fobian rule. Fobian v. Western Farm Credit

Bank (In re Fobian), 951F.2d 1149 (9th Cir. 1991). In Fobian the Ninth Circuit adopted the

general rule that “[w]here a contract or statute provides for an award of attorney’s fees, a

creditor may be entitled to such fees in bankruptcy proceedings. Such an award is

governed by state law”, but, “[w]here the litigated issues involve not basic contract

enforcement questions, but issues peculiar to federal bankruptcy law, attorney’s fees will


                                              5
               Case: 17-01006       Doc: 162     Filed: 09/17/20      Page: 6 of 10




not be awarded absent bad faith or harassment by the losing party.” Id. 951 F.2d 1149,

1153. Simply put, the Fobian rule was that attorney fees are not recoverable in bankruptcy

for litigating issues peculiar to federal bankruptcy law. Similarly Matthews, appears to be

making the same argument here: that the substantive issues of this adversary were not

based on the Oklahoma statute, Title 12 O.S. § 936, which allows attorney’s fees in actions

brought for services rendered but solely issues of federal bankruptcy law, i.e. whether the

State Court Judgment was nondischargeable because of Gamboa’s failure to schedule the

debt as required by § 523(a)(3). See Burns v. Great Lakes Higher Education Corp. (In re

Burns), 3 Fed.Appx. 689, 690 (10th Cir. 2001) (quoting Heritage Ford v. Baroff (In re

Baroff), 105 F.3d 439, 441 (9th Cir.1997) (stating that a “prevailing party in a bankruptcy

proceeding may be entitled to an award of attorney’s fees in accordance with applicable

state law if state law governs the substantive issues raised in the proceedings.” (Emphasis

added).

           If the Fobian rule were good law today, this Court would have an easy time in

finding that Gamboa prevailing in discharging his debt to Matthews, notwithstanding his

failure to schedule the same, was solely an issue of bankruptcy, not state, law for which

attorney fees were not allowable. The Fobian rule, however, no longer exists.2 In

Travelers Casualty & Surety Co. of America v. Pacific Gas & Electric Co., 549 U.S. 443,

127 S.Ct. 1199 (2007) the Supreme Court was asked to consider “whether federal

bankruptcy law precludes an unsecured creditor from recovery of attorney’s fees



       2
         In Travelers the Supreme Court left no doubt that Fobian was abrogated: “The Fobian rule
finds no support in § 502 or elsewhere in federal bankruptcy law. *** The absence of such textual
support is fatal for the Fobian rule....[I]t necessarily follows that the Fobian rule cannot stand.”

                                                 6
                   Case: 17-01006        Doc: 162      Filed: 09/17/20      Page: 7 of 10




authorized by a prepetition contract (or in the present case a state statute authorizing the

same) incurred in post-petition litigation.” Id. at 445. Travelers overruled the Ninth Circuit,

finding that the Fobian rule-distinguishing between litigation over contract enforcement

under non-bankruptcy law and “pure” bankruptcy law litigation, “had no support in the

Bankruptcy Code.” Id. The Supreme Court concluded that because there is no Bankruptcy

Code provision expressly disallowing claims for attorney’s fees incurred by creditors in the

litigation of bankruptcy issues, the Ninth Circuit’s rule could not stand. The holding in

Travelers was quite limited: “This case requires us to consider whether the Bankruptcy

Code disallows contract-based claims for attorney’s fees based solely on the fact that the

fees at issue were incurred litigating issues of bankruptcy law. We conclude that it does

not.” 3

          While Travelers abrogated the Fobian rule it does not determine the issue before

this Court as to whether to award attorney fees to Gamboa. Travelers supports the

proposition that an unsecured creditor may assert a post-petition claim for attorney fees

against the estate if state law permits such fees, but it’s holding does not say it applies to

nondischargeable claims against the debtor.4 Rather, the right to recover attorney fees in


          3
              The Supreme Court in Travelers issued a disclaimer as to the scope of its opinion:

                    Accordingly, we express no opinion with regard to whether, following
                    the demise of the Fobian rule, other principles of bankruptcy law
                    might provide an independent basis for disallowing Travelers’ claim
                    for attorney’s fees. We conclude only that the Court of Appeals erred
                    in disallowing that claim based on the fact that the fees at issue were
                    incurred litigating issues of bankruptcy law. [Emphasis added]. Id.,
                    at 456.
          4
         See, Weintraub, Fobian Rule is a Casualty of Travelers: The Supreme Court’s Decision
Raises New Questions for Bankruptcy Attorneys, 16 Business Law Today 61 (July/August 2007);
What Happens to a Creditor’s Post-Petition Litigation Costs?, 34 American Bankruptcy Institute
Journal 26 (October, 2015).

                                                      7
             Case: 17-01006        Doc: 162     Filed: 09/17/20     Page: 8 of 10




nondischargeability cases is determined by Cohen v. De La Cruz, 523 U.S. 213, 118 S.Ct.

1212 (1998).

       In Cohen, the Supreme Court held that the discharge exception set forth in § 523

(a)(2)(A) applies to all liability arising on account of a debtor’s fraudulent conduct, including

attorney’s fees and costs, if the state statute governing the nature of the claim provided for

the same to the prevailing party. The Supreme Court inferred that it’s holding would apply

to nondischargeability cases under other paragraphs in § 523 as well, such as (a)(1),

(a)(4), (a) (6) and (a)(9). Id. at 219-20. Following Cohen, courts have allowed attorney fees

in § 523 dischargeability actions if a contract or applicable state statute provides for the

same. See e.g. In re Smith, 321 B.R. 542 (Bankr. D. Colo. 2005) (§ 523(a)(6)); In re Dinan,

448 B.R. 775 (9th Cir. BAP 2011) (§ 523(a)(14)). The Court has only been able to find one

case which presented the issue as to whether or not a § 523(a)(3) dischargeability case

entitled a party to attorney’s fees. In re Zito, 604 B.R. 388, 392-93 (9th Cir. BAP 2019) the

court stated the following:

               Although we could not locate a case where a court has applied
               or refused to apply Cohen to § 523(a)(3), we see no logical
               reason why its holding would not extend to § 523(a)(3). See
               Brown v. Link (In re Link), 538 B.R. 783, 792 (Bankr. E.D. Mo.
               2015) (reasoning that Cohen applies to any exception of a
               debt from discharge under § 523(a). Cohen is also not limited
               to attorney’s fees awarded under state or federal statutes; it
               applies equally to cases in which fees are provided for by
               contract. (Citations omitted).

               ‘[U]nder Cohen, the determinative question for awarding
               attorney’s fees is whether the creditor would be able to recover
               the fee outside of bankruptcy under state or federal law.’
               (Citations omitted).




                                               8
             Case: 17-01006        Doc: 162     Filed: 09/17/20     Page: 9 of 10




       The facts in Zito differ from those presented here. In Zito the Bankruptcy Court

found that any debt on the Debtor’s Personal Guarantee was not discharged by virtue of

the debtor’s failure to schedule the debt and awarded attorney fees to the creditor. The

state court litigation which the creditor brought against the debtor on the Personal

Guarantee had not yet been concluded. Because that litigation was still pending, there

was no “prevailing party” as of yet. The BAP found that the Bankruptcy Court had erred

by prematurely awarding the creditor its attorney’s fees and costs. Further, the BAP found

that if the creditor should prevail in the state court litigation, that court should include the

post-petition attorney’s fees which the Bankruptcy Court had awarded to the creditor in the

§ 523(a)(3) adversary. Unlike here, there was never any question as to whether the debtor

was the “prevailing party” in the § 523(a)(3) adversary but the “non- prevailing party” in the

underlying state court litigation. While Zito is certainly not binding authority on this Court,

it is clear that it is factually distinguishable. To the extent that it could possibly be read to

suggest a general rule that a prevailing debtor in a § 523(a)(3) action is entitled to recover

attorney fees, this Court rejects it.

       It is clear that Cohen does not itself create an independent right to attorney’s fees

for the benefit of a party who prevails in a § 523 dischargeability proceeding. Instead, it

clarifies that attorney’s fees must be supported by a statute that awards attorney’s fees to

the prevailing party. The Bankruptcy Court must inquire as to whether the creditor would

be entitled to attorney’s fees in state court for establishing those elements of the claim

which the Bankruptcy Court finds support a conclusion of nondischargeability. Kilborn

v.Haun (In re Haun), 396 B.R. 522 (Bankr. D. Idaho 2008). The supporting statute here



                                               9
             Case: 17-01006        Doc: 162        Filed: 09/17/20    Page: 10 of 10




is Title 12 O.S. § 936. There is no doubt for Title 12 O.S. § 936 purposes that Matthews

was the prevailing party in the state court action. There is an unappealed final judgment

to that effect, and Gamboa didn’t, and couldn’t, challenge the validity of that judgment in

this adversary. It would be incongruous, if not nonsensical, to find that Gamboa was

entitled to attorney’s fees as the “prevailing party” in an action based on Title 12 O.S. § 936

when he was judicially determined to be the “non-prevailing party” under that statute. 5

       As noted above, the only Bankruptcy Code provision which specifically provides for

attorney fees to a prevailing debtor is § 523(d), a fee-shifting statute which applies only to

§ 523(a)(2) claims in consumer debt cases. Had Congress intended to create a specific

right of a prevailing debtor to recover attorney fees in any nondischargeability action it

could have so provided when it enacted § 523(d). Section 523(d) has no applicability to

any of the other exceptions to discharge found in § 523(a). Deutsche Financial Services

Corp. v. Osborne (In re Osborne) 257 B.R. 28, 32 (Bankr. C.D. Cal. 2000).

                                         III. Conclusion

       For the reasons stated above,

       IT IS ORDERED that the Defendant's Motion for Attorney Fees [Doc. 121] is

  hereby Denied.



                                           #   #      #




       5
        As a practical matter, the issue before this Court would probably never arise if a debtor was
the prevailing party in the state court litigation because there would be a state court determination
that no debt was owed to the creditor.

                                                 10
